  Case 7:19-cv-00014-O Document 52 Filed 01/30/20                Page 1 of 17 PageID 842



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                              WICHITA FALLS DIVISION

 RONALD CHANDLER, et al.,                       §
                                                §
      Plaintiffs,                               §
                                                §
 v.                                             §   Civil Action No. 7:19-cv-00014-O
                                                §
 PHOENIX SERVICES, et al.,                      §
                                                §
      Defendants.                               §

                         MEMORANDUM OPINION AND ORDER

         Before the Court are Plaintiffs Ronald Chandler’s, Chandler Manufacturing, LLC’s,

Newco Enterprises, LLC’s, and Supertherm Heating Services, LLC’s (collectively, the “Chandler

Plaintiffs”) Motion to Compel Production of Documents Subject to Waiver of Privilege Pursuant

to the Crime/Fraud Exception, and for Attorney Depositions, and Brief (“Motion to Compel”) and

Appendix in Support (ECF Nos. 29–30), filed November 12, 2019; Defendants Phoenix Services,

LLC’s and Mark H. Fisher’s (collectively, the “Phoenix Defendants”) Response and Appendix in

Support (ECF Nos. 34, 36), filed December 3, 2019; and Plaintiffs’ Reply and Appendix in Support

(ECF Nos. 40–41), filed December 12, 2019. Also before the Court are Plaintiffs’ Motion to

Disqualify Devan Padmanabhan, Esq. and Paul Robbennolt, Esq., as Trial Counsel, and Brief

(“Motion to Disqualify”) (ECF No. 31), filed November 12, 2019; Defendants’ Response and

Appendix in Support (ECF Nos. 35–36), filed December 3, 2019; and Plaintiffs’ Reply and

Appendix in Support (ECF Nos. 42–43), filed December 16, 2019.

         Having reviewed the motions, briefing, and applicable law, the Court finds that the

Chandler Plaintiffs’ Motion to Compel should be and is hereby GRANTED in part and DENIED

in part. The Court further finds that the Chandler Plaintiffs’ Motion to Disqualify should be and


                                               1
     Case 7:19-cv-00014-O Document 52 Filed 01/30/20                 Page 2 of 17 PageID 843



is hereby GRANTED in part and DENIED in part. In accordance with the Court’s instructions

below, the Phoenix Defendants are ORDERED to produce to the Court “all legal advice provided

by the attorneys for HOTF and Phoenix related to the assertion of the ‘993 Patent against Plaintiffs

in the underlying litigation, which remains stayed in this Court,” for the Court’s in camera review.

Pls.’ Mot. Compel 2, ECF No. 29. The Phoenix Defendants are further ORDERED to make

attorney Devan Padmanabhan (“Padmanabhan”) available for a deposition during the month of

February 2020. The Court HOLDS that Padmanabhan is hereby disqualified from participating as

the Phoenix Defendants’ counsel before the jury at the parties’ upcoming jury trial.

I.      FACTUAL BACKGROUND

        In its December 17, 2019 Order ruling on the Phoenix Defendants’ Motion to Dismiss, the

Court laid out the extensive factual background of this case and the related Energy Heating

litigation in the District of North Dakota and Federal Circuit courts. See Chandler v. Phoenix

Servs.,— F. Supp. —, 2019 WL 6894687, at *1–3 (N.D. Tex. Dec. 17, 2019). The Court assumes

familiarity and only adds additional facts pertinent to the Chandler Plaintiffs’ Motion to Compel

and Motion to Disqualify.

        In 2018, the Federal Circuit “affirm[ed] the district court’s conclusion that the [‘993 P]atent

is unenforceable for inequitable conduct.” Energy Heating, LLC v. Heat On-The-Fly, LLC, 889

F.3d 1291, 1299 (Fed. Cir. 2018) [hereinafter Energy Heating]. As a result, the Phoenix

Defendants “waived privilege” in this litigation “with respect to inequitable conduct and the facts

that gave rise to the inequitable conduct finding.” Defs.’ Resp. Mot. Compel 1, ECF No. 34. The

Phoenix Defendants “have not withheld as privileged any documents or information pertaining to

the prosecution of [the ‘993 Patent]; the Defendants’ knowledge of or discussions with counsel

about the facts and circumstances giving rise to the inequitable conduct finding; and any



                                                  2
  Case 7:19-cv-00014-O Document 52 Filed 01/30/20                  Page 3 of 17 PageID 844



consideration or discussion of inequitable conduct in connection with the decision to file a patent

infringement suit against the Plaintiffs.” Id. But they withhold all privileged information not

related to the inequitable conduct. See generally id.

       The Phoenix Defendants’ attorneys, Padmanabhan and Paul Robbennolt (“Robbennolt”),

also represented Phoenix Services, LLC (“Phoenix”) subsidiary Heat On-The-Fly, LLC (“HOTF”)

in the Energy Heating litigation. Pls.’ Mot. Disqualify 4, ECF No. 31. In their roles as HOTF’s

counsel, Padmanabhan and Robbennolt were central to the litigation underlying this lawsuit—that

in which the Federal Circuit concluded the ‘993 Patent was unenforceable as a matter of law. See

Energy Heating, 889 F.3d at 1303. Currently, in addition to serving as trial counsel in this case,

Padmanabhan represents HOTF against the Chandler Plaintiffs in Newco Enterprises, LLC v.

Super Heaters North Dakota, LLC, 7:14-CV-87-O, which is stayed in this Court. In spite of the

Federal Circuit’s ruling that the ‘993 Patent is unenforceable, HOTF maintains its patent-

infringement claims against the Chandler Plaintiffs. See id. Countercl., ECF No. 33.

       On December 6, 2019, the Chandler Plaintiffs deposed Mark H. Fisher (“Fisher”), who

testified as the corporate representative of Phoenix. See Pls.’ App. Supp. Reply Mot. Disqualify

Ex. A, ECF No. 43-2. During his deposition, Fisher testified that “the first time Phoenix Services,

LLC found out about the 61 prior frac jobs referenced by the Federal Circuit[, which] could be the

basis for inequitable conduct to render the ‘993 Patent unenforceable[,] was after the judgment in

the Energy Heating litigation was rendered” Id. at 4. Fisher further stated he did not have “any

knowledge of any inequitable conduct,” he did not have any “belief there was any inequitable

conduct,” and there was no “advice provided to [him] that would lead [him] to think there was any

risk of inequitable conduct.” Id. at 6–7. When asked which lawyers he relied on at that time, Fisher

mentioned Padmanabhan first. Id. at 7.



                                                 3
      Case 7:19-cv-00014-O Document 52 Filed 01/30/20               Page 4 of 17 PageID 845



II.      LEGAL STANDARD

         A. The Crime-Fraud Exception to Attorney-Client and Work-Product Privileges

         “Under the crime-fraud exception to the attorney-client privilege, the privilege can be

overcome where communication or work product is intended to further continuing or future

criminal or fraudulent activity.” In re Grand Jury Subpoena, 419 F.3d 329, 335 (5th Cir. 2005)

(internal citation omitted). Courts recognize this privilege “to assure that the seal of secrecy

between lawyer and client does not extend to communications made for the purpose of getting

advice for the commission of a fraud or crime.” United States v. Zolin, 491 U.S. 554, 563 (1989)

(internal citation omitted).

         “To invoke the crime-fraud exception, a party must establish a prima facie case that a crime

has been committed.” Indus. Clearinghouse, Inc. v. Browning Mfg. Div. of Emerson Elec. Co., 953

F.2d 1004, 1008 (5th Cir. 1992). To make out a prima facie case, the movant “must produce

evidence ‘such as will suffice until contradicted and overcome by other evidence . . . a case which

has proceeded upon sufficient proof to that stage where it will support [a] finding if evidence to

the contrary is disregarded.’” In re Grand Jury Subpoena, 419 F.3d at 336 (quoting In re Int’l Sys.

& Controls Corp. Secs. Litig., 693 F.2d 1235, 1242 (5th Cir. 1982)).

         B. Deposing Opposing Counsel

         “Generally, federal courts have disfavored the practice of taking the deposition of a party’s

attorney,” so courts in the Fifth Circuit employ the practice “only in limited circumstances.”

Theriot v. Parish of Jefferson, 185 F.3d 477, 491 (5th Cir. 1999). “In order to determine when it

is proper to allow opposing counsel to be deposed, the Fifth Circuit applies a three factor test that

the party seeking the deposition must meet.” Davis-Lynch, Inc. v. Weatherford Int’l, Inc., 6:07-cv-

559, 2009 WL 2174925, at *2 (E.D. Tex. July 21, 2009). The movant must show: “‘(1) no other



                                                   4
  Case 7:19-cv-00014-O Document 52 Filed 01/30/20                    Page 5 of 17 PageID 846



means exist to obtain the information than to depose opposing counsel; (2) the information sought

is relevant and non-privileged; and (3) the information is crucial to the preparation of the case.’”

Id. (quoting Nguyen v. Excel Corp., 197 F.3d 200, 208 (5th Cir. 1999)).

       C. Disqualifying Opposing Counsel

       “[D]isqualification cases are governed by state and national ethical standards adopted by

the court.” In re Am. Airlines, 972 F.2d 605, 610 (5th Cir. 1992). The Fifth Circuit has stated that

“[w]hen considering motions to disqualify, courts should first look to the local rules promulgated

by the local court itself.” In re ProEducation Int’l, Inc., 587 F.3d 296, 299 (5th Cir. 2009) (internal

citation omitted). In the Northern District of Texas, attorneys “are subject to the Texas Disciplinary

Rules of Professional Conduct [(‘Texas Rules’)].” Asgaard Funding LLC v. ReynoldsStrong LLC,

3:19-CV-1823-B, 2019 WL 6702119, at *3 (N.D. Tex. Dec. 9, 2019) (citing N.D. Tex. Civ. R.

83.8(e)). The Fifth Circuit has also “recognized the ABA Model Rules of Professional Conduct

(Model Rules) as the national standards to consider in reviewing motions to disqualify.” In re

ProEducation Int’l, Inc., 587 F.3d at 299.

       Pursuant to both the Model Rules and the Texas Rules, if a lawyer is likely to be a necessary

witness in a trial, he typically should not serve as an advocate during that trial. See Model Rules

of Prof’l Conduct r. 3.7(a) (West 2019) (“A lawyer shall not act as an advocate at a trial in which

the lawyer is likely to be a necessary witness unless: (1) the testimony relates to an uncontested

issue; (2) the testimony relates to the nature and value of legal services rendered in the case; or (3)

disqualification of the lawyer would work substantial hardship on the client.”); Tex. Disciplinary

Rules Prof’l Conduct R. 3.08(a), reprinted in Tex. Gov’t Code Ann., tit. 2, subtit. G, app. A (West

2019) (“A lawyer shall not accept or continue employment as an advocate before a tribunal in a

contemplated or pending adjudicatory proceeding if the lawyer knows or believes that the lawyer



                                                  5
  Case 7:19-cv-00014-O Document 52 Filed 01/30/20                    Page 6 of 17 PageID 847



is or may be a witness necessary to establish an essential fact on behalf of the lawyer’s client,

unless . . . .”). These rules avoid “[c]ombining the roles of advocate and witness,” which “can

prejudice the tribunal and the opposing party and can also involve a conflict of interest between

the lawyer and client.” Model Rules of Prof’l Conduct r. 3.7 cmt. 1.

       The Model Rules and Texas Rules “may furnish some guidance in those procedural

disqualification disputes where the party seeking disqualification can demonstrate actual prejudice

to itself resulting from the opposing lawyer’s service in the dual roles,” but disqualification “should

not be used as a tactical weapon to deprive the opposing party of the right to be represented by the

lawyer of his or her choice.” Tex. Disciplinary Rules Prof’l Conduct R. 3.08 cmt. 10; see also

Model Rules of Prof’l Conduct r. 3.7 cmt. 4 (“[I]n determining whether the lawyer should be

disqualified, due regard must be given to the effect of disqualification on the lawyer’s client. It is

relevant that one or both parties could reasonably foresee that the lawyer would probably be a

witness.”).

III.   ANALYSIS

       In their Motion to Compel and Motion to Disqualify, the Chandler Plaintiffs ask the Court

to do three things: (1) compel the Phoenix Defendants to produce documents “regarding pre-suit

investigations regarding the ’993 Patent, and the decision to assert the ‘993 Patent in litigation,

and the decision to maintain the litigation,” Pls. Mot. Compel 9, ECF No. 29; (2) compel the

Phoenix Defendants to “make Devan Padmanabhan, Esq. and Paul Robbennolt, Esq. available for

an oral deposition,” id. at 10; and (3) order that Padmanabhan and Robbennolt “shall not participate

as advocates in the presence of the jury at the trial of this matter,” Pls.’ Mot. Disqualify 6, ECF

No. 31. The Court addressed each request in turn.




                                                  6
  Case 7:19-cv-00014-O Document 52 Filed 01/30/20                   Page 7 of 17 PageID 848



       A. Motion to Compel Production of Documents

       “A finding of inequitable conduct may . . . spawn antitrust and unfair competition

claims . . . [and] may also prove the crime or fraud exception to the attorney-client privilege.”

Therasense, Inc. v. Becton, Dickinson & Co., 649 F.3d 1276, 1289 (Fed. Cir. 2011). The Chandler

Plaintiffs invoke this principle and assert that the District of North Dakota’s finding of inequitable

conduct, affirmed by the Federal Circuit, “proves the fraud that supports application of the

crime/fraud exception to pierce the attorney-client and work product privileges of Defendants as

to the assertion of the fraudulently procured ‘993 Patent.” Pls.’ Mot. Compel 2, ECF No. 29. They

argue the exception applies to “all legal advice provided by the attorneys for HOTF and Phoenix

related to the assertion of the ‘993 Patent against Plaintiffs in the underlying litigation, which

remains stayed in this Court.” Id.

       The Phoenix Defendants do not dispute that the finding of inequitable conduct invoked the

crime-fraud exception. In fact, they have “already waived privilege with respect to inequitable

conduct and the facts that gave rise to the inequitable conduct finding.” Defs.’ Resp. Mot. Compel

1, ECF No. 34. They instead dispute the scope of the exception. The Phoenix Defendants contend

that “[p]rivileged information to the pre-suit investigation and the decision to assert a patent

infringement claim against Plaintiffs that is not related to inequitable conduct should not be the

subject of an order compelling production.” Id. (emphasis in original). According to the Phoenix

Defendants, “[t]he only fraud that provides a basis for Plaintiffs’ motion is inequitable conduct in

the proceedings before the United States Patent and Trademark Office [(‘PTO’)] to obtain the ‘993

Patent, and the Defendants’ assertion of a patent that they allegedly knew was unenforceable

against Plaintiffs.” Id. Thus, the issue is whether the crime-fraud exception to attorney-client and




                                                  7
  Case 7:19-cv-00014-O Document 52 Filed 01/30/20                 Page 8 of 17 PageID 849



work-product privilege extends beyond HOTF’s inequitable conduct to the fraud Defendants

allegedly committed by asserting the ‘993 Patent against Plaintiffs through litigation.

                1. Prima Facie Case of Fraud

         When reviewing the evidence, the Court must determine whether “the party seeking to

breach the walls of privilege [has] ma[de] out a prima facie case” of fraud. In re Int’l Sys. &

Controls Corp. Secs. Litig., 693 F.2d at 1242. “To make the necessary prima facie showing for the

application of the crime-fraud exception here, the [movant] must produce evidence ‘such as will

suffice until contradicted and overcome by other evidence . . . a case which has proceeded upon

sufficient proof to that stage where it will support [a] finding if evidence to the contrary is

disregarded.’” In re Grand Jury Subpoena, 419 F.3d at 336 (quoting In re Int’l Sys. & Controls

Corp. Secs. Litig., 693 F.2d at 1242).

         Here, there is no question that the Chandler Plaintiffs made a prima facie case of fraud

based on HOTF’s inequitable conduct in procuring the ‘993 Patent—nor do the Phoenix

Defendants contest it. But the Court also finds that, based on the Federal Circuit’s ruling in the

Energy Heating litigation and the additional evidence presented, the Chandler Plaintiffs have made

the requisite prima facie showing of fraud based on both sham patent litigation and Walker Process

fraud.

                       a. Sham Patent Litigation

         The Court first addresses the crime-fraud exception with regard to the alleged sham patent

litigation. Though the Federal Circuit has not addressed the crime-fraud exception in the sham-

patent-litigation context, several circuits—including the Fifth—have addressed the exception in

similar contexts. For example, in Burlington Northern, the Fifth Circuit applied the exception to

attorney-client communications and work product in the context of sham antitrust litigation. 822



                                                 8
  Case 7:19-cv-00014-O Document 52 Filed 01/30/20                   Page 9 of 17 PageID 850



F.2d 518 (5th Cir. 1987). There, the Fifth Circuit held that “[t]o the extent the [defendants] sought

out their attorneys to bring lawful suits and consulted with them in connection with such suits,

they were within the scope of th[e] protection” of attorney-client privilege and work-product

immunity. Id. at 525. The Fifth Circuit distinguished those lawful suits from “sham” litigation,

which “was itself a violation of the antitrust laws” and thus unprotected by the privileges. Id. The

Second Circuit came to the same conclusion in Richard Roe. 168 F.3d 69 (2d Cir. 1999). The court

first noted that “one may violate the antitrust laws by bringing baseless litigation intended to delay

entry into a market by a competitor.” Id. at 71. If, under those circumstances, “the litigation

objectively lacked a factual or legal basis,” the court stated that “some communications or work

product generated in the course of such litigation might, after a rigorous in camera review by a

court for relevance, fall within the crime-fraud exception.” Id.

       The Court sees no reason why the exception should apply differently when the sham

litigation involves patent infringement. The Chandler Plaintiffs have established a prima facie case

of sham patent litigation by applying the Federal Circuit’s conclusions—that HOTF engaged in

“equitable conduct” and “bad faith” representation of an invalid patent—to the assertion of the

‘993 Patent through the Phoenix Defendants’ patent-infringement claims against the Chandler

Plaintiffs. See Energy Heating, 889 F.3d at 1305. Thus, the crime-fraud exception applies to all

attorney-client communications and work product made in furtherance of the Phoenix Defendants’

assertion of ‘993 Patent through the alleged sham patent litigation.

                       b. Walker Process Fraud

       The Court next addresses the crime-fraud exception with regard to the alleged Walker

Process fraud. The Federal Circuit has explicitly held that a party can “successfully pierce the

attorney-client privilege under the crime-fraud exception” by establishing Walker Process fraud.



                                                  9
 Case 7:19-cv-00014-O Document 52 Filed 01/30/20                  Page 10 of 17 PageID 851



Unigene Labs., Inc. v. Apotex, Inc., 655 F.3d 1352, 1358 (Fed Cir. 2011) (citing Walker Process

Equip., Inc. v. Food Mach. & Chem. Corp., 382 U.S. 172, 177 (1965)). And when discussing

Federal Circuit precedent, the Fifth Circuit recently stated that “[i]nequitable conduct resembles

the fraud element of Walker Process, in that it requires proof of misrepresentation, scienter, and a

showing of materiality or causation. Over time, it has evolved to be virtually congruent with

intentional fraud under Walker Process.” Xitronix Corp. v. KLA-Tencor Corp., 916 F.3d 429, 439

(5th Cir. 2019) (citing Therasense, 649 F.3d at 1290; J. Thomas Roesch, Patent Law and Antitrust

Law: Neither Friend nor Foe, but Business Partners, 13 SEDONA CONF. J. 95, 100 (2012)).

       Given that inequitable conduct—which the District of North Dakota found and the Federal

Circuit affirmed, Energy Heating, 889 F.3d at 1299—constitutes fraud under the crime-fraud

exception, the logical extension is that Walker Process fraud also constitutes fraud sufficient to

negate the privilege. Further, the Federal Circuit’s affirmance of HOTF’s inequitable conduct

establishes the requisite prima face case of fraud based on Walker Process fraud. Accordingly,

insofar as the Phoenix Defendants’ otherwise privileged attorney-client communications and work

product were made in furtherance of the alleged Walker Process fraud violations, the crime-fraud

exception applies.

               2. In Camera Review

       The Phoenix Defendants oppose the Chandler Plaintiffs’ entire request by referring to

specific types of documents that should remain privileged. They say “[d]ocuments regarding

Defendants’ pre-suit investigation, decision to assert the ‘993 Patent against Plaintiffs, and

assertion of the ‘993 Patent against Plaintiffs, conceivably cover documents that have nothing to

do with the alleged fraud that provides the basis for Plaintiffs’ motion.” Defs.’ Resp. Mot. Compel

7, ECF No. 24. The Phoenix Defendants provide two examples of privileged documents not



                                                10
 Case 7:19-cv-00014-O Document 52 Filed 01/30/20                 Page 11 of 17 PageID 852



encompassed by the exception: (1) their infringement analyses and (2) their validity analysis. See

id. at 7–8. The Court agrees: Plaintiffs’ request is likely overbroad. But limiting the evidence

discoverable under the crime-fraud exception to documents related to the inequitable conduct

before the PTO is too narrow.

       To strike the correct balance, the Court will conduct an in camera review of the potentially

responsive documents. Cf. Zolin, 491 U.S. at 574–75 (holding that a district court “may engage in

in camera review at the request of the party opposing the privilege” if that party has “present[ed]

evidence sufficient to support a reasonable belief that in camera review may yield evidence that

establishes the exception’s applicability.”). Indeed, when a party asserts privilege, “the only way

the district court can determine if any of the documents are subject to a subpoena under the crime-

fraud exception is by reviewing them. Ordering production en masse creates the potential that

some material not within the scope of the crime-fraud exception could be ordered produced.” In

re Antitrust Grand Jury, 805 F.2d 155, 168 (6th Cir. 1986) (internal emphasis added).

       The Court therefore ORDERS Defendants to produce documents “regarding pre-suit

investigations regarding the ’993 Patent, and the decision to assert the ‘993 Patent in litigation,

and the decision to maintain the litigation.” Pls.’ Mot. Compel 9, ECF No. 29. However, the Court

LIMITS this instruction to only attorney-client communications and work product relating to the

stayed Newco Enterprises, 7:14-CV-87-O litigation. The Phoenix Defendants should not include

technical analyses regarding infringement or information regarding the validity of the ‘993 Patent

(as related to prior art). The Court further ORDERS Defendants to submit with their responsive

documents a cover letter explaining the documents and instructing the Court regarding how to

review them.




                                                11
 Case 7:19-cv-00014-O Document 52 Filed 01/30/20                  Page 12 of 17 PageID 853



       B. Motion to Compel Depositions

       The Chandler Plaintiffs also move to compel the Phoenix Defendants to make their trial

attorneys, Padmanabhan and Robbennolt, available for depositions. Padmanabhan and Robbennolt

were both counsel for HOTF in the Energy Heating litigation, in which the Federal Circuit affirmed

the district court’s finding that HOTF obtained the ‘993 Patent through inequitable conduct. See

Pls.’ Mot. Compel 7, ECF No. 29 (depicting Padmanabhan’s and Robbennolt’s electronic

signatures on court filings). The Phoenix Defendants argue that “the Plaintiffs cannot demonstrate

that the Defendants’ trial counsel are ‘necessary’ witnesses to an essential fact; they therefore

should not be compelled to testify.” Defs.’ Resp. Mot. Compel 8, ECF No. 34. The Phoenix

Defendants say “Plaintiffs have other means available to obtain the information they seek,” such

as “seek[ing] the same information from Defendants and their employees who will have

knowledge regarding their decision to assert the ‘993 Patent and the basis for their claims.” Id. at

9. They contend “Mark Fisher and other employees of Phoenix . . . are equally capable of testifying

to the legal advice they were given and their basis and reason for filing suit.” Defs.’ Resp. Mot.

Disqualify 10, ECF No. 35.

       According to the Chandler Plaintiffs, “[o]ne of the key issues at trial will be for Plaintiffs

to prove before the jury that if the infringement allegations brought by HOTF as to the ‘993 Patent

in the Energy Heating litigation were brought in ‘bad faith[,’] the same must be true for the

virtually identical allegations of infringement of the ‘993 Patent in the underlying litigation by

HOTF against Plaintiffs.” Pls.’ Mot. Disqualify 4–5, ECF No. 31. Plaintiffs contend Defendant

Fisher made Padmanabhan a necessary witness during his December 6, 2019 deposition, during

which he stated he did not have “any knowledge of any inequitable conduct,” did not have any

“belief there was any inequitable conduct,” and there was no “advice provided to [him] that would



                                                12
 Case 7:19-cv-00014-O Document 52 Filed 01/30/20                   Page 13 of 17 PageID 854



lead [him] to think there was any risk as to inequitable conduct.” Pls.’ App. Supp. Reply Mot.

Disqualify 7, ECF No. 43-2. When asked which lawyers he relied on at that time, Fisher mentioned

Padmanabhan first. Id. at 7. Though Fisher said he did not “f[ind] out [that] the 61 prior frac jobs

referenced by the Federal Circuit could be the basis for inequitable conduct,” id. at 4, until the

Federal Circuit’s ruling, prior Energy Heating filings showed that Padmanabhan and Robbennolt

did have knowledge of the inequitable conduct claim before filing the infringement claim against

Plaintiff Supertherm, see Pls.’ Reply Mot. Disqualify 5–6, ECF No. 42.

       “In order to determine when it is proper to allow opposing counsel to be deposed, the Fifth

Circuit applies a three factor test that the party seeking the deposition must meet.” Davis-Lynch,

Inc., 2009 WL 2174925, at *2. The party must show: “‘(1) no other means exist to obtain the

information than to depose opposing counsel; (2) the information sought is relevant and non-

privileged; and (3) the information is crucial to the preparation of the case.’” Id. (quoting Nguyen,

197 F.3d at 208). Though the Phoenix Defendants claim the Chandler Plaintiffs cannot satisfy the

first element of the test because they can obtain the same information from the Phoenix Defendants

themselves, the deposition testimony of Fisher—Phoenix CEO and sole employee of HOTF—

belies that assertion. Fisher’s testimony demonstrates that Padmanabhan had knowledge that he

did not share with HOTF and Phoenix. As Fisher stated he was not privy to the key information

the Chandler Plaintiffs seek, Padmanabhan should be required to testify as to the decision to

proceed with the patent-infringement claims.

       Finally, though Robbennolt was also listed as counsel on several Energy Heating filings

related to the inequitable conduct claim, the Chandler Plaintiffs do not allege or even suggest that

he may have knowledge that Padmanabhan does not also have. Because Fisher stated he relied on

Padmanabhan, and because exercising this authority should be used as sparingly as possible,



                                                 13
  Case 7:19-cv-00014-O Document 52 Filed 01/30/20                    Page 14 of 17 PageID 855



Padmanabhan is the more relevant—and thus necessary—of the two attorney-witnesses.

Accordingly, Padmanabhan is a necessary witness, and Robbennolt is not. The Court ORDERS

the Phoenix Defendants to make Padmanabhan available for a deposition during February 2020.

       C. Motion to Disqualify

       Based on their argument that Padmanabhan is a necessary witness, the Chandler Plaintiffs

argue that Padmanabhan’s testimony will include “hotly contested fact issues . . . and under [Texas

Disciplinary Rule of Professional Conduct] 3.08, there is simply no way to avoid confusion of the

jury,” if he “act[s] as [an] advocate[] before the jury, as well as providing contested evidence to be

considered by the jury as to liability of the Defendants.” Pls.’ Mot. Disqualify 2, ECF No. 31. The

Phoenix Defendants first respond by reiterating that Padmanabhan is not a necessary witness. See

Defs.’ Resp. 9–13, ECF No. 35. Then, they argue that “[e]ven if Plaintiffs had proven that

Defendants’ trial counsel were ‘necessary’ witnesses, their motion would fail because Plaintiffs

waived their right to seek disqualification by unreasonably delaying their motion.” Id. at 13.

Finally, they argue that the Court should deny Plaintiffs’ Motion to Disqualify because it would

unduly prejudice Defendants and deprive them of their chosen trial counsel. Id. at 14–15.

       First, for the reasons discussed above, the Phoenix Defendants’ necessary-witness

argument fails. Padmanabhan is a necessary witness.

       The Phoenix Defendants’ unreasonable-delay argument also fails. The Phoenix Defendants

claim that the Chandler Plaintiffs have no excuse for “failure to file this motion at the very outset

of this case, as soon as they knew of the facts that gave rise to the motion, and before Defendants

would suffer hardship if trial counsel were disqualified in the midst of the litigation.” Id. at 14. But

considering Padmanabhan’s role in the underlying Energy Heating litigation, he and the Phoenix

Defendants should have been aware that there was a potential for disqualification—and he



                                                  14
 Case 7:19-cv-00014-O Document 52 Filed 01/30/20                   Page 15 of 17 PageID 856



arguably should have recused earlier. See Model Rules of Prof’l Conduct r. 3.7(a); Tex.

Disciplinary Rules Prof’l Conduct R. 3.08(a). Under Texas Rule 3.08, when a lawyer who “knows

or believes that he or she may be a necessary witness” considers retaining his position as an

advocate, he “is obligated . . . to consider the possible consequences of those dual roles for both

the lawyer’s own client and for opposing parties.” Tex. Disciplinary Rules Prof’l Conduct R. 3.08

cmt. 1. As Padmanabhan was lead counsel in the Energy Heating litigation—the basis for

Plaintiffs’ sham patent litigation claims—he should have immediately been aware that his

involvement and conduct would be at issue such that he could be called as a necessary witness in

this case. Moreover, on December 6, 2019, Padmanabhan’s own client made him a necessary

witness by suggesting that he did not keep HOTF and Phoenix apprised of the details of the

ongoing lawsuits. Thus, given the circumstances, the Phoenix Defendants should have anticipated

their Energy Heating and Newco Enterprises counsel could likely be called to testify as necessary

witnesses.

       Finally, because Robbennolt is not a necessary witness and will not be disqualified from

participating as trial counsel, the Phoenix Defendants’ prejudice argument also fails. The Phoenix

Defendants argue that Padmanabhan and Robbennolt “have obtained a detailed and thorough

understanding of the complex issues underlying this case during the ten months of litigation” and

“[i]t would be highly prejudicial to Defendants if they were deprived of their chosen counsel,

particularly at this late stage of the litigation.” Defs.’ Resp. 15, ECF No. 35. But importantly, the

Texas Rule “does not prohibit the lawyer who may or will be a witness from participating in the

preparation of a matter for presentation to a tribunal.” Tex. Disciplinary Rules Prof’l Conduct R.

3.08 cmt. 8. Instead, it “prohibits any testifying lawyer who could not serve as an advocate from

taking an active role before the tribunal in the presentation of the matter.” Id. And “[e]ven in those



                                                 15
 Case 7:19-cv-00014-O Document 52 Filed 01/30/20                  Page 16 of 17 PageID 857



situations . . . another lawyer in the testifying lawyer’s firm may act as an advocate, provided the

client’s informed consent is obtained.” Id.; see also Model Rules of Prof’l Conduct R. 3.7(b) (“A

lawyer may act as advocate in a trial in which another lawyer in the lawyer’s firm is likely to be

called as a witness unless precluded from doing so by Rule 1.7 or Rule 1.9.”).

       Though disqualification “should not be used as a tactical weapon to deprive the deposing

party of the right to be represented by the lawyer of his or her own choice,” Tex. Disciplinary

Rules Prof’l Conduct R. 3.08 cmt. 10, the Chandler Plaintiffs have demonstrated that

Padmanabhan is a necessary witness, and the Court is persuaded that his “[c]ombin[ed] roles of

advocate and witness” would likely confuse the jury and cause prejudice to either or both sides,

Model Rules of Prof’l Conduct r. 3.7 cmt. 1. However, the Court only disqualifies Padmanabhan

from representing the Phoenix Defendants before the jury; his colleague, Robbennolt, may still

serve as trial counsel. Moreover, Padmanabhan is not disqualified from participating in pre-trial

preparation. Accordingly, Padmanabhan can continue to represent the Phoenix Defendants and can

help Robbennolt prepare for trial. Thus, the Phoenix Defendants should not be unduly prejudiced.

IV.    CONCLUSION

       Having reviewed the Chandler Plaintiffs’ Motion to Compel and Motion to Disqualify,

related briefing, and applicable law, the Court HOLDS that the Motion to Compel (ECF No. 29)

should be and is hereby GRANTED in part and DENIED in part and the Motion to Disqualify

(ECF No. 31) should be and is hereby GRANTED in part and DENIED in part.

       The Court HOLDS that the crime-fraud exception extends beyond the finding of

inequitable conduct to all attorney-client communications and work product related to the alleged

sham patent litigation and Walker Process fraud. Accordingly, the Court ORDERS the Phoenix

Defendants to produce documents pertaining to the Newco Enterprises, 7:14-CV-87-O litigation—



                                                16
 Case 7:19-cv-00014-O Document 52 Filed 01/30/20                   Page 17 of 17 PageID 858



specifically, those that involve the Phoenix Defendants’ and HOTF’s (1) pre-suit investigations,

(2) decision to assert the ‘993 Patent in litigation against the Chandler Plaintiffs, and (3) decision

to maintain the suit following issuance of the Federal Circuit’s Energy Heating, 889 F.3d 1291

ruling. See infra p. 11. The Court further ORDERS Defendants to submit with their responsive

documents a cover letter explaining the documents and instructing the Court regarding how to

review them.

         The Court HOLDS that Devan Padmanabhan is a necessary witness. Accordingly, the

Court ORDERS the Phoenix Defendants to make Padmanabhan available for a deposition during

February 2020.

         The Court HOLDS that, as a necessary witness, Padmanabhan should be and is hereby

DISQUALIFIED from serving as the Phoenix Defendants’ trial counsel. He may continue to

serve as pre-trial counsel.

         The Parties are ORDERED to confer and submit to the Court a joint motion proposing an

extended discovery deadline on or before February 6, 2020. All other deadlines shall remain in

place.

         SO ORDERED on this 30th day of January, 2020.



                                                    _____________________________________
                                                    Reed O’Connor
                                                    UNITED STATES DISTRICT JUDGE




                                                 17
